DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to amendment filed on 4 April 2022.
Claims 1, 7, 10, 12, 14, 16-17 and 21 have been amended and are hereby entered.
Claims 2, 5, 6, 18, and 19 have been cancelled.
Claims 1, 3, 4, 7-17, and 20-21 are currently pending and have been examined.
This action is made FINAL. 

Response to Amendment and Remarks
Drawing Objections 
Figure 6 was objected to because of the mislabeled step 601. Applicant has amended Figure 6 in response and the objection has been overcome specification. Accordingly, the objection to the drawings is withdrawn.  
Specification Objections 
The specification was rejected because of informalities. Applicant has amended the specification and Figure 6, and the objections to the specification have been overcome and/or are moot. Accordingly, the objection to the specification is withdrawn.  
Claim Objections 
Claims 1, 7, 10 and 17 were objected to because of formalities.  
Specifically, claim 1, was objected to for the phrase “determine whether update”, claim 7 was objected to for reciting “a moving vehicle having route information that is the most similar to the traveling route of the vehicle as the target vehicle”, claim 10 was objected to for the phrase “a first storage”, and claim 17 was objected to for the phrase “wherein determining whether the update for the at least one electronic device includes:”
Applicant has amended these claims and has overcome the objections.  Accordingly, the objection of claims 1, 7, 10 and 17 therefore the objections to the specification have been overcome and/or are moot.
Claim Interpretation 35 U. S. C. § 112(f) 
The examiner interpreted elements of claim 1, 4, 12, and 21 under 112(f).  
Applicant argues that “the terms "a first communicator," "a first input device," "a driver," "a communicator," and "a communication infrastructure" strongly imply or directly denote structures and are widely recognized as such.  A person of ordinary skill in the art would readily recognize the structures for performing the claimed functions, without the need to specifically recite any further structural aspect. Second, the terms "a first communicator," "a first input device," "a driver," "a communicator," and "a communication infrastructure" do not use the "means for" or "step for." Thus, since these terms are not used, the rebuttable presumption is that 35 U.S.C. § 112(f) does not apply.”
Applicant’s arguments, regarding the term “communication infrastructure” is persuasive, and thus the examiner will interpret the term accordingly.  However, Applicants arguments regarding terms "a first communicator," "a first input device," "a driver," "a communicator," is not persuasive.  Specifically, as noted in the Office action dated 3 January 2022, “[t]he presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function….this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.” In the instant application the term “configured to” is utilized whihch is a generic placeholder as noted in the MPEP 2181(I).
Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).
Accordingly, the interpretation is maintained.  
Claim Rejections under 35 U. S. C. § 112(b) 
Claims 7 and 14 were rejected under 35 U.S.C. §112(b) as being indefinite. 
Claims 7 and 14 have been amended and overcome the indefiniteness rejections under 35 U.S.C. §112(b). However, some 112(b) rejections were not addressed in Applicant’s response and have been maintained as presented below in addition to new 112 rejections introduced by the amendment.  
Claim Rejections under 35 U.S.C. § 101
Claims 16-20 were rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.  Applicant's arguments filed 4 April 2022 have been fully considered but they are not persuasive. 
Claims 18 and 19 are cancelled and therefore the rejections are now are moot.
Applicant argues claim 16 is directed to a practical application. Specifically, at page 14, the Applicant argues, “The subject matter of claim 16 pertains to an improvement to the functioning of the vehicle driving technology. Specifically, the subject matter of claim 16 may switch the travelling route of the vehicle so that the vehicle travels on the determined optimal route and the subject matter of claim 16 may efficiently perform software update for at least one electronic device while the vehicle is travelling on the optimal route”. The examiner notes that a software update is nowhere found in the claim.  Rather, the claim recites an update, which can be interpreted as a traffic update or any other informational update.  
The examiner notes the recitation of “of controlling a vehicle” is within the preamble of the claims, and the preamble of the instant claim has no patentable weight, as the body of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness and the preamble does not provide antecedent basis for a claim limitation, positively recite or limit the structure of the claimed invention.   See MPEP 2111.02
Further, the recitation of “method of controlling a vehicle” is an intended use recitation.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); See MPEP 2111.02.  
Further, the examiner notes that the claim recites “switching the traveling route of the vehicle based on the determined optimal route.” Switching the route of the vehicle may simply be changing the determined navigation directions, without actually controlling the vehicle based on the optimal route, and thus, is further defines the mental process as a person can switch the planned route of the vehicle.  
The claims do not recite using the determination to control the driving of the vehicle or otherwise improve the driving behavior of the vehicle. Accordingly, the recited configurations do not improve the technical field of autonomous driving.
The Applicant further argues that “Claims 1 and 11 reflect how to achieve the technical improvements to the functioning of the vehicle driving technology.” Claim 1 and 11 have not been rejected under 101 and thus this argument is moot.  
 As seen below in the updated 101 rejection based on the amendments, the examiner has maintained that “the controller”, "the vehicle," "the moving vehicle," and "the target vehicle" are generic computer components configured to receive or output the data. The Applicant argues that the "controller" influences the traveling of the "vehicle." As noted above, as claimed switching the route of the vehicle may simply be changing the determined navigation directions, without actually controlling the vehicle based on the optimal route, and thus, further defines the mental process. While the Applicant argues that the interactions among "the vehicle," "the moving vehicle," and "the target vehicle" affect the operations of the "controller." The determination is based on the moving vehicle and/or the target vehicle (see 112 rejection), but the controller does not necessarily control the movement of the vehicle based on the determination.  Thus, the subject matter of independent claim 16 is not integrated into a practical application nor does it provide a technical solution to a technical problem. 
Claim 16 recites “a communicator”, “a communication infrastructure” and “controller” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of communication, determining, updating) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  They are simply employed as a tool to perform the communicating, determining, and updating (See MPEP 2106.05(f)).  There is no description within the application of a particular machine that is integral to the claim.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Claim 16 recites “communicating, by a communicator” and “determining by a controller…whether an update is required” which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
Regarding the recitation of “updating the at least one electronic device based on the update information”, the examiner notes that limitations that do not amount to more than a recitation of the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, do not meaningfully limit the claim in an eligibility rejection. For example, use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) See MPEP 2106.05(f).
Further, Claim 16 also recites “a method of controlling a vehicle”, which generally links the use of the judicial exception to a particular technological environment or field of use. Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. See MPEP 2106.05(h)
Further, the Applicant argues at page 15, that the above additional elements amount to significantly more than the judicial exception itself, stating that “[t]he subject matter of claim 16 may switch the travelling route of the vehicle so that the vehicle travels on the determined optimal route and the subject matter of claim 16 may efficiently perform software update for at least one electronic device while the vehicle is travelling on the optimal route”. As discussed above, the claim recites “switching the traveling route of the vehicle based on the determined optimal route.” Switching the route of the vehicle may simply be changing the determined navigation directions, without actually controlling the vehicle based on the optimal route, and thus, is further defines the mental process as a person can switch the planned route of the vehicle.  
The claims do not recite using the determination to control the driving of the vehicle or otherwise improve the driving behavior of the vehicle nor do they recite a software update.  Rather, the claim recites an update, which can be interpreted as a traffic update or any other informational update.  
 Accordingly, the recited configurations do not improve the technical field of vehicles.
Thus, claims 16-20 do not recite limitations significantly more than the abstract idea and thus are patent eligible under 35 U.S.C. §10 1. 
 Accordingly, the the rejection against claims 16-20 under 35 U.S.C. § 101 are maintained.
Claim Rejections under 35 U.S.C. § 102
Applicant's arguments filed 4 April 2022 have been fully considered but they are not persuasive. At the onset, the Examiner notes that Applicant indicates that claims 2, 5, and 6 were added to claim 1.  The examiner notes that the limitations of claim 6 “determine a target vehicle among a plurality of moving vehicles located in a predetermined area, and determine the optimal route based on route information of the target vehicle” were not part of the “wherein when switching the travelling route is determined” limitation of claim 5 as it is now as required in claim 1.  Further, the examiner notes that claim 6, 18, and 19 have been added to independent claim 16.  Claim 6 was not part of the dependent chain of claims for independent claim 16.  Thus, the scope of all of the independents claims has changed and the amendment is not simply a combination of dependent claims that were previously considered with their respective independent claim.  Accordingly, this rejection can properly be made final. 
Claims 1-5 and 8-21 were rejected under 35 U.S.C. §102 as being anticipated by Ricci. Claims 2, 5 and 18-19 are canceled and the arguments with respect to these claims is now moot.  
Applicant argues that Ricci fails to teach “determine a target vehicle among a plurality of moving vehicles located in a predetermined area, and determine the optimal route based on route information of the target vehicle.  
As presented in the non-final action, claim 2, the limitations now part of claim 1, only requires determining whether to switch a travelling route of the vehicle based on at least one of: (1) device information of the at least one electronic device OR (2) route information of the moving vehicle.  Regarding Claims 3-4, the respective wherein clauses are only limiting if the determination is based on (1) device information of the at least one electronic device.  Regarding Claims 5-7 (of which claim 5 and 6 are now part of claim 1), the respective wherein clauses are only limiting when the determination is based on (2) route information of the moving vehicle.  Accordingly, if the reference shows that the determination to switch a travelling route of the vehicle is based on device information of the at least one electronic device then, the limitation of determining whether to switch a travelling route of the vehicle based on route information of the moving vehicle (and thus the limitation of the target vehicle), does not need to be met.  
Ricci discloses the first controller is configured to determine whether to switch a travelling route of the vehicle based on at least one of device information of the at least one electronic device (see at least Ricci ¶¶536 and 541, “the route may be adjusted by information sent from the traffic controller 8112” and “the traffic controller 8112 may receive route adjustments from the automated traffic system that are then sent to the location module 896 to change the route.  Further, the traffic controller 8112 can also send driving instructions to the automobile controller 8104 to change the driving characteristics of the vehicle 104.”)  and thus, meets the required limitations.  
Claims 1, 2, 3, 5-7,12, 16-19 and 21 were rejected under 35 U.S.C. §102 as being anticipated by Magalhães de Matos. 
Claims 2, 5, 6, and 18-19 are canceled and the arguments with respect to these claims is now moot.  
Applicant has argued that Magalhães de Matos fails to discloses “determine a target vehicle among a plurality of moving vehicles located in a predetermined area” as now claimed in independent claim 1.  
Specifically, the Applicant argues that Magalhães de Matos mainly focuses on the host vehicle, which is different from the target vehicle as recited by claim 1 and provides examples.  “For example, Magalhães de Matos merely discloses that a vehicle 1110 may provide information that there is an accident ahead with resulting traffic jam. See Magalhães de Matos, paragraph [0208]. This information may allow the vehicle 1100 to change its route to avoid the traffic jam. The operation of Magalhães de Matos may be optimized by adjusting a configuration to reduce overall cost consumption. See Magalhães de Matos, paragraph [0247]. Some context information may be gathered, including "location of the mobile vehicle, speed of the mobile vehicle, direction of travel of the mobile vehicle, and processing capabilities of the mobile vehicle." See Magalhães de Matos, paragraph [0252]. The context information may also include "infrastructure information regarding one or more infrastructures." See Magalhães de Matos, paragraph [0253]. However, the vehicle 1100 and the mobile vehicle of Magalhães de Matos at most constitute a host vehicle and Magalhães de Matos at most discloses gathering some information regarding the host vehicle itself. By contrast, claim 1 recites "a target vehicle," which is not the host vehicle. Thus, these disclosures of Magalhães de Matos are not relevant to the target vehicle as recited by claim 1.”  
The examiner respectfully disagrees.  
As presented in the non-final action, claim 2, now part of claim 1, only requires determining whether to switch a travelling route of the vehicle based on at least one of: (1) device information of the at least one electronic device OR (2) route information of the moving vehicle.  Regarding Claims 3-4, the respective wherein clauses are only limiting if the determination is based on (1) device information of the at least one electronic device.  Regarding Claims 5-7 (of which claim 5 and 6 are now part of claim 1), the respective wherein clauses are only limiting when the determination is based on (2) route information of the moving vehicle.  Accordingly, if the reference shows that the determination to switch a travelling route of the vehicle is based on device information of the at least one electronic device then, the limitation of determining whether to switch a travelling route of the vehicle based on route information of the moving vehicle (and thus the limitation of the target vehicle) does not need to be met.  Thus, providing updated route information which is device information of an electronic device such as navigation meets this limitation (e.g. determine an optimal route based on the at least one of the device information or the route information of the moving vehicle, and switch the travelling route based on the determined optimal route (¶208, “information may allow the vehicle 1100 to change its route to avoid the traffic jam.” or alternatively ¶188 describing receiving information from other vehicles regarding routes, sensor information etc.)
Further the examiner notes that the claim does not recite “a host vehicle”.  The disclosure of Magalhães de Matos teaches two vehicles (1) vehicle 1100 or 830 which the examiner has interpreted to read on “a vehicle” of the claim and (2) vehicle (840…842 or 1110) which the examiner has interpreted to read on “a moving vehicle” (also referred to as a “target vehicle” within the claims).  The limitations are met by the teaching of Magalhães de Matos (e.g. determine an optimal route based on the at least one of the device information or the route information of the moving vehicle, and switch the travelling route based on the determined optimal route (¶208, “information may allow the vehicle 1100 to change its route to avoid the traffic jam.” optimizing the route in ¶247 and discusses considerations of route in ¶ 252 and 253) and determine a target vehicle among a plurality of moving vehicles located in a predetermined area, and determine the optimal route based on route information of the target vehicle (¶208, “information may allow the vehicle 1100 to change its route to avoid the traffic jam.” optimizing the route in ¶247 considerations of route in ¶ 252 and 253). The fact that that the reference “focuses on the host vehicle” is not material to the rejection at hand.  
Furthermore, the examiner acknowledges that the interpretation could be reversed and wherein (1) vehicle (840…842 or 1110) which may be interpreted to read on “a vehicle” of the claim and (2) vehicle (1100 or 830) may be interpreted to read on the moving vehicle (target vehicle) as information is provided in both directions.  
The Applicant also argues “Magalhaes de Matos is silent on determining the target vehicle among a plurality of moving vehicles located in a predetermined area. Magalhaes de Matos merely discloses "resources for one or more vehicles external to the mobile vehicle." See Magalhaes de Matos, paragraph [0252]. However, Magalhaes de Matos is silent on whether the resources are related to a plurality of moving vehicles located in a predetermined area as recited by claim 1.”  
The examiner respectfully disagrees as the context information includes routes of nearby vehicles ¶253 and “resources for one or more vehicles” ¶252.  Still further, as described in ¶180 the resources are related to moving things “The context broker 832 in the vehicle 830 may be responsible for gathering the context that may influence a decision. This context may include various needs and/or requirements of applications and/or services, information characterizing the moving thing (such as, location, speed, direction of travel, processing capabilities, resources, etc.), and also information from the infrastructure (available APs, routes, vehicles nearby, etc.).” Still further the examiner notes Magalhães de Matos teaches at ¶257. “The configuration may take into account one or more of signal power, receive signal strength… The context information may comprise one or more of a location of the mobile vehicle, a speed of the mobile vehicle, a direction of travel of the mobile vehicle, processing capabilities….”)

Claim Objections
Claim 1, 12, 16 and 21 are objected to because of the following informalities: 
Claim 1, 12, 16, and 21 recite “determine the optimal route based on route information”. The examiner notes that “the route information was previously recited in each claim and believes that “route information” should be replaced with either “ “second route information” or “the route information” as consistent with the claim and the specification as originally filed. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A first communicator configured to communicate in Claim 1, line 2 (corresponding structure found in at least ¶81)
A first input device configured to receive a degree of the importance of the update in claim 4, lines 1-2 (corresponding structure found in at least ¶68)
A driver configured to generate power in Claim 12, line 2 (corresponding structure found in at least ¶88)
A communicator configured to communicate in Claim 12, line 3 (corresponding structure found in at least ¶81)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The examiner notes that the claims recite “a vehicle”, “a neighboring vehicle”, “a moving vehicle” “a target vehicle” and “a plurality of moving vehicles” and the terminology is not used consistently throughout the claims.  The claims are replete 112 issues.  While the examiner has attempted to identify all of the 112 issues, any newly identified 112(a)/(b) rejections will not be considered a new basis of rejection because the Applicant’s submission has significant errors which cause the claims to be difficult to examine.
Claims 1-3, 4, 7-17 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 was amended to “determine an optimal route based on the at least one of the device information or the route information of the moving vehicle” as well as determining “the optimal route based on route information of the target vehicle”. The specification does not teach that the optimal route is determined based on two different vehicles.  Assuming arguendo that in one embodiment, the target vehicle is the moving vehicle, the examiner notes that as claimed, the target vehicle is determined from “among a plurality of moving vehicles” which is claimed as a separate vehicle in line 18-19 of claim 1 from the recited “a moving vehicle” in line 3 of claim 1.  In the originally filed claims, the interpretation that optimal route is determined by the either the device information or the route information of the moving vehicle and then, subsequently the optimal route is updated based on the target vehicle. However, now as amended, the limitation is now part of the determination of the switching and this interpretation no longer applies.  Accordingly, this 112(a) rejection must be applied based on the amended claims.  
Further, claim 7 recites moving vehicle is determined as the target vehicle having the route information having the highest matching rate with the traveling route of the vehicle.  The specification does not teach determining the target vehicle with the highest matching rate.  Instead the specification teaches at least in ¶186 that the target vehicle is determined from the at least one moving vehicle which has route information similar to the travelling route of the vehicle at a degree equal to or greater than a predetermined value.  The examiner notes that this differs from that of determining the target vehicle based on the highest matching rate.  For example, as the instant specification teaches if the moving vehicle has a route at a degree equal to or greater than a predetermined value then it may be the target vehicle, and thus there may be multiple target vehicles that have greater than the predetermined value. This is not the same as picking the vehicle with the highest matching rate.   
Claims 12, 16, and 21 include similar limitations are also rejected for the reasons detailed above for claim 1. 
As presented in the non-final action, claim 2, now part of claim 1 only requires determining whether to switch a travelling route of the vehicle based on at least one of:
(1) device information of the at least one electronic device OR (2) route information of the moving vehicle.  Regarding Claims 3-4, the respective wherein clauses are only limiting if the determination is based on (1) device information of the at least one electronic device.  However, claims 5-7 (of which claim 5 and 6 are now part of claim 1), the respective wherein clauses are only limiting when the determination is based on (2) route information of the moving vehicle.  Since the limitations of claim 5 and 6 are now incorporated in 1 which requires the (2) route information of the moving vehicle, claims 3 and 4 (which are based on the device information) cannot be dependent on claim 1 because the specification nowhere supports that the determination of switching routes is based on (1) device information of the at least one electronic device AND (2) route information of the moving vehicle, but instead specifically states (see for example the instant application at ¶179). The examiner notes that the Applicant did not refute this understanding of the claim interpretation as set forth in the non-final office action.  
 Claims 3, 4, 7-17, 20 depend from claim 1, 12 or 16 and are similarly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on their dependency on claim 1, 12, and 16.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 4, 7-17 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “when switching the travelling route…determine an optimal route based on the at least one of the device information or the route information of the moving vehicle” in lines 15 and 16.  Further claim 1 recites “determine the optimal route based on route information of the target vehicle”.  It is unclear how when switching the travelling route is determined the optimal route is based on the moving vehicle and the target vehicle except in the case where the target vehicle is the moving vehicle.  However, the claim further recites that the target vehicle is determined among a plurality of moving vehicles which implies it may be a different vehicle and possibly must be a different vehicle (as discussed below).
Claim 1 recites “a moving vehicle” in line 3 and recites “a plurality of moving vehicles” line 18.  It is not clear if the moving vehicle is one of the plurality of moving vehicles. As written, it appears that the moving vehicle is not one of the plurality of moving vehicles, and thus, the target vehicle must not the same as the moving vehicle.  This interpretation brings a host of other 112 issues (see claim 7 wherein a moving vehicle is the target vehicle”). 
Still further, it appears as written that when switching the travelling route is determined, the optimal route is determined based on the device information of the moving vehicle and the travelling route is switched based on the determined optimal route, and then subsequently, the optimal route is determined based on the route information of the target vehicle.  It is unclear how the travelling route can be switched to the optimal route without the optimal route being determined first (e.g. the optimal route determined in the last line of each independent claim) or if the optimal route is subsequently updated, or if there are two optimal routes from which to choose.  
Claims 12, 16, and 21 include similar limitations are also rejected for all the reasons detailed above for claim 1.  The examiner notes that claim 12 also includes the term “neighboring vehicle” in place of “moving vehicle”, and the rejection for claim 1 similarly applies to claim 12 and the recitation of “neighboring vehicle”.  	
Claim 7 depends from claim 6, which was canceled in the instant amendment.  It is not clear whether claim 7 depends from claim 1 or another claim.  The examiner has examined claim 7 as if it depended from claim 1. 
Claim 7 recites “a moving vehicle”.  It is unclear if the moving vehicle in claim 7 is the same “moving vehicle” as claimed in claim 1 (see lines 3, 16).  
Claim 12 recites “a controller” in line 5.  Claim 12 further recites “a first controller” in line 12.  It is unclear if the first controller is the same controller as the controller previously recited.  The examiner believes that it is the same controller and that the error was introduced by copying over the amendment applied in claim 1, which uses different terminology.  Claim 12 will be examined accordingly.  
Claim 12 recites “the moving vehicle” in at least lines 10 and 15.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 12 utilizes the term “neighboring vehicle”.  
As presented in the non-final action, claim 2, now part of claim 1 only requires determining whether to switch a travelling route of the vehicle based on at least one of:
(1) device information of the at least one electronic device OR (2) route information of the moving vehicle.  Regarding Claims 3-4, the respective wherein clauses are only limiting if the determination is based on (1) device information of the at least one electronic device.  However, claims 5-7 (of which claim 5 and 6 are now part of claim 1), the respective wherein clauses are only limiting when the determination is based on (2) route information of the moving vehicle.  Since the limitations of claim 5 and 6 are now incorporated in 1 which requires the (2) route information of the moving vehicle, claims 3 and 4 (which are based on the device information) cannot be dependent on claim 1 because it is unclear how the determination of switching can be based on both the (1) device information of the at least one electronic device AND (2) route information of the moving vehicle (see for example the instant specification at ¶179). The examiner notes that the Applicant did not refute this understanding of the claim interpretation as set forth in the non-final office action.  
 Claims 3, 4, 7-17, 20 depend from claim 1, 12 or 16 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1, 12, and 16.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16, 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 16:
Step 1: Claim 16 is directed towards a method of updating an electronic device.  
Step 2A, prong 1:  Claim 16 recite the abstract concept of communicating, determining, and updating. This abstract idea is described at least in claim 16 by communicating with at least one of a communication infrastructure of a moving vehicle, determining whether an update for the electronic device is required and updating the device based on the update information, determining whether to switch a travelling route of the vehicle based on device information and determining the optimal route.  These steps fall into the mental processes grouping of abstract ideas as it could include a person asking someone for the most recent version number of a software product and comparing that version number against the version that they currently have and obtaining the newest version, and further making a decision to turn based information (e.g. map) displayed on an electronic device or making a decision to turn based on a vehicle that you have chosen to follow (e.g. a vehicle driven by a friend, family member).  Again, the examiner notes that the only requires determining whether to switch a travelling route of the vehicle based on at least one of: (1) device information of the at least one electronic device OR (2) route information of the moving vehicle.  The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computing components. Thus, in one interpretation (when determining to switch based on device information) the determination of a target vehicle is not limiting.  
Other than reciting “a communication infrastructure”, “moving vehicle”, “target vehicle” and “controller” nothing in communicating with at least one of a communication infrastructure or a moving vehicle, determining whether an update for the electronic device is required and updating the device based on the update information steps precludes the idea from practically being performed in the human mind. 
Step 2A, prong 2: The claims recite elements additional to the abstract concepts.  However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 16 recites “a communicator”, “a communication infrastructure” or “moving vehicle”, “target vehicle” and “controller” which are generic components that are simply employed as a tool to perform the communicating, determining and updating and providing a portion of the abstract idea (See MPEP 2106.05(f)). 
Claim 16 recites “communicating, by a communicator” and “determining by a controller…whether an update is required” which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
Regarding the recitation of “updating the at least one electronic device based on the update information”, the examiner notes that limitations that do not amount to more than a recitation of the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, do not meaningfully limit the claim in an eligibility rejection. For example, use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) See MPEP 2106.05(f).
Further, Claim 16 also recites “a method of controlling a vehicle”, which generally links the use of the judicial exception to a particular technological environment or field of use. Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. See MPEP 2106.05(h)
Step 2B: Claim 16 recites “a communicator”, “a communication infrastructure” or “moving vehicle” (which is also referred to as a “target vehicle”) and “controller”. The examiner notes that simply appending well-understood routine, conventional activities previously known to the industry that are specified at a high level of generality, to the judicial exception have not been found to found to qualify as “significantly more” (e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d))).
For the above reasons and the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 1 fail to amount to an inventive concept.
As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  Thus, when considering the combination of elements and the claimed invention as a whole, Claim 16 is not patent eligible.
Regarding claims 17 and 20
Dependent claims 17 and 20 only recite limitations further defining the mental process and recite further data gathering (i.e. determining steps and transmitting). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 17 and 20 are not patent eligible.
Claims 16, 17 and 20 are not patent eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7-17, 20-21 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Ricci (US Patent No. 2014/0306834, hereinafter "Ricci ").
Regarding Claim 1, Ricci (see at least Ricci Figure 8 and 21 and associated description) discloses a vehicle comprising: 
a first communicator (256 or 8116 of Fig 8) configured to communicate with at least one of a communication infrastructure (Software/Firmware server of Fig. 21) or a moving vehicle (2116, 2120, 2124); and 
a first controller (vehicle control system 204 or traffic controller 8112 of Figure 8) configured to: 
determine whether update for at least one electronic device included in the vehicle is required (see at least Ricci ¶655, “communication with the software/firmware server 2140 to determine whether or not an updated firmware or software version is available.  Alternatively, or in conjunction with the above, the message module 2108 can receive a message from the software/firmware server 2140 indicating that the software/firmware update is available…”,) and 
when the update for the at least one electric device is required, update the at least one electronic device based on update information received from the moving vehicle or the communication infrastructure (see at least Ricci ¶655, “When a software/firmware update becomes available, the vehicle 104 is able to retrieve that software/firmware update from one or more of the stored data 2144 , and/or from one or more the other vehicles, such as vehicle A 2116…”)
wherein the first controller is configured to determine whether to switch a travelling route of the vehicle based on at least one of device information of the at least one electronic device or route information of the moving vehicle (see at least Ricci ¶¶536 and 541, “the route may be adjusted by information sent from the traffic controller 8112” and “the traffic controller 8112 may receive route adjustments from the automated traffic system that are then sent to the location module 896 to change the route.  Further, the traffic controller 8112 can also send driving instructions to the automobile controller 8104 to change the driving characteristics of the vehicle 104.”) 
wherein when switching the travelling route is determined, the first controller is configured to:
 determine an optimal route based on the at least one of the device information or the route information of the moving vehicle, and switch the travelling route based on the determined optimal route (not required to be disclosed as the claim reads in the alternative as described below, see at least Ricci ¶535 “automobile controller 8104 can drive the vehicle 104 along a route provided by the location module 896.  The route may be adjusted by information sent from the traffic controller 8112 e.g. to avoid a traffic jam, accident, etc.).
determine a target vehicle among a plurality of moving vehicles located in a predetermined area, and determine the optimal route based on route information of the target vehicle (not required to be disclosed as the claim reads in the alternative as described below.).
The examiner notes that the different Figures and descriptions in Ricci are not necessarily different embodiments (e.g. the descriptions relied upon, Fig. 2, 8c, 21).  Instead, Ricci discloses optional examples within the figures and descriptions.  For example, the description related to Figure 21, while the majority of the description refers to software updates, in ¶657 Ricci discloses “the disclosed embodiment is not limited to firmware/software, and in general can include any type of information, message, or data exchanged between a first, and at least a second vehicle.” 
The examiner notes that claim 1, as written, only requires determining whether to switch a travelling route of the vehicle based on at least one of: (1) device information of the at least one electronic device OR (2) route information of the moving vehicle.  However, the wherein clauses, specifically the determining the optimal route based on the route information of the target vehicle is only limiting when the determination is based on (2) route information of the moving vehicle (e.g., target vehicle?).  
Claims 3-4, the respective wherein clauses are only limiting if the determination is based on (1) device information of the at least one electronic device.  Regarding Claims 5-7, wherein the limitations of claims 5 and 6 are now part of claim 1, the respective wherein clauses are only limiting when the determination is based on (2) route information of the moving vehicle.  Therefore, as written, the examiner would need to apply reference that teach the limitations of original claims 1-4 OR 1, 2 and 5-7 in order to reject all claims 1-7. 
Regarding Claim 3, Ricci discloses the vehicle of claim 1, wherein the device information includes at least one of: a type of an update file required for updating the at least one electronic device; a size of the update file; a cumulative reception rate of the update file; or an importance of the update (see at least Ricci ¶600 “different types of data”, associated with different vehicle systems, and priority type 1276 (critical or non-critical) see Figure 12C, and ¶609 “representing different types of data” associated with a vehicle shown in portion 1282 of Figure 12D”)
Regarding Claim 4, Ricci discloses the vehicle of claim 3, further comprising: a first input device configured to receive a degree of the importance of the update from a user (see at least Ricci ¶597, “A default priority can be associated with each area 508 or zone 512 of vehicle…” A vehicle operator position (driver) may be set higher than any alternative zone, see also discussion of user-based settings in ¶612 and preferential communication channels and communication types in 607. See also priority type 1276 (critical or non-critical) see Figure 12C).
Regarding Claim 8, Ricci discloses the vehicle of claim 1, wherein the first controller is configured to control the first communicator to transmit a signal for requesting the update information to the moving vehicle or the communication infrastructure when the update for the at least one electronic device is required (see at least Ricci ¶656 “the message module 2018, upon receiving a notification that there is an updated firmware/software available, can begin messaging or querying other vehicles to determine whether or not they have received some or all of a compatible firmware/software update.”).
Regarding Claim 9, Ricci discloses the vehicle of claim 1, wherein the first controller is configured to control the first communicator to transmit a signal for requesting the update information to the moving vehicle or the communication infrastructure when the update for the at least one electronic device is not completed (see at least Ricci ¶654, “the software update of the second vehicle where the communication includes a progress indicator so that a third vehicle can continue the update process where the second vehicle left off, and so on, with this status of the update progress being optionally indicated as part of the communications between the vehicles”.)
Regarding Claim 10, Ricci discloses the vehicle of claim 1, further comprising a first storage, wherein the first controller is configured to store the update information received from the moving vehicle or the communication infrastructure in a first storage (see at least Ricci Fig. 21, Storage, 2106, or ¶541 “the traffic controller 8112 can also manage vehicle-to-vehicle communications and store information about the communications or other information in the traffic information database 8124”)
Regarding Claim 11, Ricci discloses the vehicle of claim 1, wherein the first controller is configured to: determine an update order of the at least one electronic device based on the device information of the at least one electronic device, and update the at least one electronic device based on the determined update order (see at least Ricci ¶462 and 666: A user’s device would be given preferential routing treatment of data above that of another user such that  “a driver would be given priority for Internet access above that of the passengers.  This could become important for example, when the driver is trying to obtain traffic or direction information or, for example, when the vehicle is performing a download to update various software features” “advertising messages could be blocked…user preferences can be established and the various rules implemented…”).
Regarding Claim 12, Ricci discloses a vehicle comprising: 
a driver configured to generate power for travelling (see at least Ricci ¶464, vehicle 104 can include, among many other components common to vehicles, wheels 607, a power source 609 (such as an engine, motor, or energy storage system)…a manual or automatic transmission 612…”); 
a communicator configured to communicate with at least one of a communication infrastructure or a neighboring vehicle (see at least Ricci ¶655, “communication with the software/firmware server 2140 to determine whether or not an updated firmware or software version is available.  Alternatively, or in conjunction with the above, the message module 2108 can receive a message from the software/firmware server 2140 indicating that the software/firmware update is available…”,); and 
a controller (2104 or 8104) configured to: 
control the driver to travel based on predetermined route information (see at least Ricci ¶641, “traffic controller 8112 may then receive route adjustments…the traffic controller 8112 can also send driving instructions to the automobile controller 8104 to change the driving characteristics of the vehicle 104” including, speed, changing lanes, performing another maneuver), 
control the communicator to transmit update information for updating at least one electronic device received from the communication infrastructure to the neighboring vehicle (see at least Ricci ¶¶ 654 “a first vehicle may have received a software update from a first signal source, while a second vehicle did not receive this software update…Here the first vehicle may transmit the software update to the second vehicle when the first vehicle is in a communication proximity with the second vehicle” and Ricci ¶655, “When a software/firmware update becomes available, the vehicle 104 is able to retrieve that software/firmware update from one or more of the stored data 2144 , and/or from one or more the other vehicles, such as vehicle A 2116…”) and
determine whether to switch a travelling route of the vehicle based on at least one of device information of the at least one electronic device or route information of the moving vehicle (see at least Ricci ¶¶536 and 541, “the route may be adjusted by information sent from the traffic controller 8112” and “the traffic controller 8112 may receive route adjustments from the automated traffic system that are then sent to the location module 896 to change the route.  Further, the traffic controller 8112 can also send driving instructions to the automobile controller 8104 to change the driving characteristics of the vehicle 104.”) 
wherein when switching the travelling route is determined, the first controller is configured to:
determine an optimal route based on the at least one of the device information or the route information of the moving vehicle, and switch the travelling route based on the determined optimal route (not required to be disclosed as the claim reads in the alternative as described below, see at least Ricci ¶535 “automobile controller 8104 can drive the vehicle 104 along a route provided by the location module 896.  The route may be adjusted by information sent from the traffic controller 8112 e.g. to avoid a traffic jam, accident, etc.).
determine a target vehicle among a plurality of moving vehicles located in a predetermined area, and determine the optimal route based on route information of the target vehicle (not required to be disclosed as the claim reads in the alternative as described below.).
The examiner notes that while the above citations are from the point of view of the vehicle receiving the update, rather than the vehicle providing the update, Ricci discloses that the other vehicles 2116-2124 can be similarly equipped with the message module 2108, status module 2112, vehicle firmware/software system 2104, storage 2106 and that one or more of the vehicles can be evaluated to determine if a software update is needed and updated (see Ricci for example, ¶655, 656).
Regarding Claim 13, Ricci discloses the vehicle of claim 12, further comprising: 
a storage configured to store the predetermined route information (see at least Ricci Fig. 21, Storage, 2106, or ¶542, “traffic information database 8124 may be adapted to store update, and retrieve information about communications with other vehicles…”) 
wherein the controller is configured to control the communicator to transmit the predetermined route information to the neighboring vehicle located within a predetermined range (see at least Ricci, Ricci ¶¶ 654 “Here the first vehicle may transmit the software update to the second vehicle when the first vehicle is in a communication proximity with the second vehicle”  and ¶656 “…GPS information from both vehicles, upon the indication that one vehicle has a software update for another vehicle, indicates that based on their projected trajectories the vehicles will only in communication for a matter of seconds, the vehicle firmware/software system may opt to not begin downloading from the other vehicle. If, however, for example, the two vehicles are parked beside each other in a parking lot, the vehicle firmware/software system can coordinate with the one or more other vehicles that have the updated firmware/software available and begin the download process.”)
 Regarding Claim 14, Ricci discloses the vehicle of claim 13, wherein the controller is configured to control the communicator to transmit the predetermined route information together with the update information to the neighboring vehicle located within the predetermined range (¶656 “…GPS information from both vehicles, upon the indication that one vehicle has a software update for another vehicle, indicates that based on their projected trajectories the vehicles will only in communication for a matter of seconds, the vehicle firmware/software system may opt to not begin downloading from the other vehicle. If, however, for example, the two vehicles are parked beside each other in a parking lot, the vehicle firmware/software system can coordinate with the one or more other vehicles that have the updated firmware/software available and begin the download process.” Further, the examiner notes that the interpretation that the update message is GPS information, as described in Ricci ¶¶657 and 536, also read on this limitation)
Regarding Claim 15, Ricci discloses the vehicle of claim 12, wherein the controller is configured to control the communicator to transmit the update information in response to a signal requesting for the update information (see at least Ricci ¶655, “communication with the software/firmware server 2140 to determine whether or not an updated firmware or software version is available.  Alternatively, or in conjunction with the above, the message module 2108 can receive a message from the software/firmware server 2140 indicating that the software/firmware update is available…”,).
Regarding Claim 16, Ricci discloses a method of controlling a vehicle (see at least Ricci Figure 8 and 21 and associated description), the method comprising: 
communicating, by a communicator (256 or 8116 of Fig 8), with at least one of a communication infrastructure (Software/Firmware server of Fig. 21) or a moving vehicle (2116, 2120, 2124); 
determining, by a controller, whether update for at least one electronic device included in a vehicle is required (see at least Ricci ¶655, “communication with the software/firmware server 2140 to determine whether or not an updated firmware or software version is available.  Alternatively, or in conjunction with the above, the message module 2108 can receive a message from the software/firmware server 2140 indicating that the software/firmware update is available…”,); and 
updating, by the controller, the at least one electronic device based on update information received from the moving vehicle or the communication infrastructure when the update for the at least one electric device is required infrastructure (see at least Ricci ¶655, “When a software/firmware update becomes available, the vehicle 104 is able to retrieve that software/firmware update from one or more of the stored data 2144 , and/or from one or more the other vehicles, such as vehicle A 2116…”)
determining, by the controller, whether to switch a travelling route of the vehicle based on at least one of:
 device information of the at least one electronic device (see at least Ricci ¶¶536 and 541, “the route may be adjusted by information sent from the traffic controller 8112” and “the traffic controller 8112 may receive route adjustments from the automated traffic system that are then sent to the location module 896 to change the route.  Further, the traffic controller 8112 can also send driving instructions to the automobile controller 8104 to change the driving characteristics of the vehicle 104.”)  or 
route information of the moving vehicle 
when it is determined that the travelling route is to be switched, determining by the controller an optimal route based on the at least one of the device information or the route information of the moving vehicle, 
switch the travelling route based on the determined optimal route (not required to be disclosed as the claim reads in the alternative as described below, see at least Ricci ¶535 “automobile controller 8104 can drive the vehicle 104 along a route provided by the location module 896.  The route may be adjusted by information sent from the traffic controller 8112 e.g. to avoid a traffic jam, accident, etc.) and 
determine a target vehicle among a plurality of moving vehicles located in a predetermined area, and determine the optimal route based on route information of the target vehicle (not required to be disclosed as the claim reads in the alternative as described below.).
Regarding Claim 17, Ricci discloses the method of claim 16, wherein determining whether update for the at least one electronic device includes: determining whether update for the at least one electronic device is required, upon receiving the update information from the moving vehicle or the communication infrastructure (see at least Ricci ¶655, “communication with the software/firmware server 2140 to determine whether or not an updated firmware or software version is available.  Alternatively, or in conjunction with the above, the message module 2108 can receive a message from the software/firmware server 2140 indicating that the software/firmware update is available…”,).
Regarding Claim 19, Ricci discloses the method of claim 18, further comprising: when it is determined that the travelling route is to be switched, determining, by the controller, an optimal route based on the at least one of the device information or the route information of the moving vehicle; and switching the travelling route of the vehicle based on the determined optimal route (see at least Ricci ¶535 “automobile controller 8104 can drive the vehicle 104 along a route provided by the location module 896.  The route may be adjusted by information sent from the traffic controller 8112. The examiner notes that Ricci discloses many examples of reasons a particular route may be changed to an optimal route.  These examples include to avoid a toll road, to avoid a danger (pothole, ice), to avoid an emergency vehicle and possible accident, traffic etc.).
Regarding Claim 20, Ricci discloses the method of claim 16, further comprising: transmitting, by the communicator, a signal for requesting the update information to the moving vehicle or the communication infrastructure when the update for the at least one electronic device is required or the update for the at least one electronic device is not completed (see at least Ricci ¶656 “the message module 2018, upon receiving a notification that there is an updated firmware/software available, can begin messaging or querying other vehicles to determine whether or not they have received some or all of a compatible firmware/software update.”).
Regarding Claim 21, Ricci discloses a communication system comprising:
 a communication infrastructure configured to provide a communication service (Software/Firmware server of Fig. 21); 
a moving vehicle (2116, 2120, 2124) configured to travel based on predetermined route information and transmit update information received from the communication infrastructure to an outside of the moving vehicle; and 
a vehicle configured to: 
determine whether update for at least one electronic device is required, (see at least Ricci ¶655, “communication with the software/firmware server 2140 to determine whether or not an updated firmware or software version is available.  Alternatively, or in conjunction with the above, the message module 2108 can receive a message from the software/firmware server 2140 indicating that the software/firmware update is available…”,) and 
when the update for the at least one electric device is required, update the at least one electronic device based on the update information received from the moving vehicle (see at least Ricci ¶655 “When a software/firmware update becomes available, the vehicle 104 is able to retrieve that software/firmware update from one or more of the stored data 2144 , and/or from one or more the other vehicles, such as vehicle A 2116…”)
determine whether to switch a travelling route of the vehicle based on at least one of device information of the at least one electronic device or route information of the moving vehicle (see at least Ricci ¶¶536 and 541, “the route may be adjusted by information sent from the traffic controller 8112” and “the traffic controller 8112 may receive route adjustments from the automated traffic system that are then sent to the location module 896 to change the route.  Further, the traffic controller 8112 can also send driving instructions to the automobile controller 8104 to change the driving characteristics of the vehicle 104.”) 
wherein when switching the travelling route is determined, the first controller is configured to:
determine an optimal route based on the at least one of the device information or the route information of the moving vehicle, and switch the travelling route based on the determined optimal route (not required to be disclosed as the claim reads in the alternative as described below, see at least Ricci ¶535 “automobile controller 8104 can drive the vehicle 104 along a route provided by the location module 896.  The route may be adjusted by information sent from the traffic controller 8112 e.g. to avoid a traffic jam, accident, etc.).
determine a target vehicle among a plurality of moving vehicles located in a predetermined area, and determine the optimal route based on route information of the target vehicle (not required to be disclosed as the claim reads in the alternative as described below.).

Claim(s) 1, 3, 7, 12, 16-17, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Magalhães de Matos (US Patent No. 2020/0314611, hereinafter "Magalhães de Matos").
Regarding Claim 1, Magalhães de Matos (see at least Magalhães de Matos Figure 8 and 10 and the accompanying description) discloses a vehicle (830 or 1100) comprising: 
a first communicator (832 or 1102) configured to communicate with at least one of a communication infrastructure (820) or a moving vehicle (840…842 or 1110); and 
a first controller configured to (see at least Magalhães de Matos ¶47 and 161, “the OBU comprises a connection and/or routing manager that operates to perform routing of communications in a vehicle-to-vehicle/vehicle-to-infrastructure multi-hop communication.  A mobility manager (or controller, MC) may…ensure that communication sessions persist over one or more handoff(s)”): 
determine whether update for at least one electronic device included in the vehicle is required (see at least Magalhães de Matos ¶208, “vehicle 1100 may be moving in a direction that the vehicle 110 came from.  When they near each other the vehicle 110 may provide information, such as, for example, that there is an accident ahead with resulting traffic jam”.  The examiner notes that receiving an update is within the applicant’s description of determining if an update is required, see instant application at least ¶177), and 
when the update for the at least one electric device is required, update the at least one electronic device based on update information received from the moving vehicle or the communication infrastructure (see at least Magalhães de Matos, ¶208, “Accordingly, this information may allow the vehicle 1100 to change its route to avoid the traffic jam.  Accordingly, when the vehicle 1110 connects via Wi-Fi with the vehicle 1100, the vehicle 1110 may be able to update its information even though it is not connected to the Cloud 830”)
determine whether to switch a travelling route of the vehicle based on at least one of device information of the at least one electronic device or route information of the moving vehicle (see at least Magalhães de Matos, ¶208, Accordingly, this information may allow the vehicle 1100 to change its route to avoid the traffic jam.  Accordingly, when the vehicle 1110 connects via Wi-Fi with the vehicle 1100, the vehicle 1110 may be able to update its information even though it is not connected to the Cloud 830, see also Magalhães de Matos ¶47 “the OBU comprises a connection and/or routing manager that operates to perform routing of communications in a vehicle-to-vehicle/vehicle-to-infrastructure multi-hop communication.  A mobility manager (or controller, MC) may…ensure that communication sessions persist over one or more handoff(s)”).
wherein when switching the travelling route is determined, the first controller is configured to: determine an optimal route based on the at least one of the device information or the route information of the moving vehicle, and switch the travelling route based on the determined optimal route (see at least Magalhães de Matos, ¶208, “Accordingly, this information may allow the vehicle 1100 to change its route to avoid the traffic jam.” Magalhães de Matos, also discloses optimizing the route in ¶247 and discusses considerations of route in ¶ 252 and 253)
wherein the first controller is configured to: determine a target vehicle among a plurality of moving vehicles located in a predetermined area, and determine the optimal route based on route information of the target vehicle (see at least Magalhães de Matos, ¶208, “Accordingly, this information may allow the vehicle 1100 to change its route to avoid the traffic jam.” Magalhães de Matos, also discloses optimizing the route in ¶247 and discusses considerations of route in ¶ 252 and 253).
The examiner notes that claim 1, as written, only requires determining whether to switch a travelling route of the vehicle based on at least one of: (1) device information of the at least one electronic device OR (2) route information of the moving vehicle.  However, the wherein clauses, specifically the determining the optimal route based on the route information of the target vehicle is only limiting when the determination is based on (2) route information of the moving vehicle (e.g., target vehicle?) (see at least Magalhães de Matos, ¶208, Accordingly, this information may allow the vehicle 1100 to change its route to avoid the traffic jam.  Accordingly, when the vehicle 1110 connects via Wi-Fi with the vehicle 1100, the vehicle 1110 may be able to update its information even though it is not connected to the Cloud 830, see also Magalhães de Matos ¶47 “the OBU comprises a connection and/or routing manager that operates to perform routing of communications in a vehicle-to-vehicle/vehicle-to-infrastructure multi-hop communication.  A mobility manager (or controller, MC) may…ensure that communication sessions persist over one or more handoff(s)”.  
Regarding Claim 3, Magalhães de Matos, discloses the vehicle of claim 2, wherein the device information includes at least one of: a type of an update file required for updating the at least one electronic device; a size of the update file; a cumulative reception rate of the update file; or an importance of the update (see at least Magalhães de Matos, ¶189, information may concern,…amounts of data received or transmitted…the types of data transferred...”
Regarding claim 7, Magalhães de Matos discloses the vehicle of claim 6, wherein the first controller is configured to determine, among the plurality of moving vehicles, a moving vehicle having route information that is the most similar to the traveling route of the vehicle as the target vehicle (see at least Magalhães de Matos, ¶257. The configuration may take into account one or more of signal power, receive signal strength… The context information may comprise one or more of a location of the mobile vehicle, a speed of the mobile vehicle, a direction of travel of the mobile vehicle, processing capabilities….”).
Regarding Claim 12, Magalhães de Matos discloses a vehicle comprising: 
a driver configured to generate power for travelling see at least Magalhães de Matos, ¶167, autonomous vehicle, engine ¶58); 
a communicator configured to communicate with at least one of a communication infrastructure or a neighboring vehicle (see at least Magalhães de Matos ¶208, vehicle 1100 may make use of its WI-Fi radio 1102 to connect to another vehicle 1110 with its Wi-Fi radio 1112.); and 
a controller (see at least Magalhães de Matos ¶47 mobility manager (or controller, MC)) configured to: 
control the driver to travel based on predetermined route information (see at least Magalhães de Matos, ¶167, autonomous vehicle will have a predetermined route and ¶188 for routes and ¶192 “control the vehicle 830, and/or assist in the operation of the vehicle 830), and control the communicator to transmit update information for updating at least one electronic device received from the communication infrastructure to the neighboring vehicle (see at least Magalhães de Matos ¶208, vehicle 1100 may make use of its WI-Fi radio 1102 to connect to another vehicle 1110 with its Wi-Fi radio 1112.  “Accordingly, this information may allow the vehicle 1100 to change its route to avoid the traffic jam.  Accordingly, when the vehicle 1110 connects via Wi-Fi with the vehicle 1100, the vehicle 1110 may be able to update its information even though it is not connected to the Cloud 830). 
Regarding Claim 16, Magalhães de Matos discloses a method of controlling a vehicle (see at least Magalhães de Matos Figure 8 and 10 and the accompanying description), the method comprising: 
communicating, by a communicator, with at least one of a communication infrastructure or a moving vehicle (see at least Magalhães de Matos ¶208, vehicle 1100 may make use of its WI-Fi radio 1102 to connect to another vehicle 1110 with its Wi-Fi radio 1112); 
determining, by a controller, whether update for at least one electronic device included in a vehicle is required (see at least Magalhães de Matos ¶208, “vehicle 1100 may be moving in a direction that the vehicle 110 came from.  When they near each other the vehicle 110 may provide information, such as, for example, that there is an accident ahead with resulting traffic jam”.  The examiner notes that receiving an update is within the applicant’s description of determining if an update is required, see instant application at least ¶177),; and 
updating, by the controller, the at least one electronic device based on update information received from the moving vehicle or the communication infrastructure when the update for the at least one electric device is required (see at least Magalhães de Matos, ¶208, “Accordingly, this information may allow the vehicle 1100 to change its route to avoid the traffic jam.  Accordingly, when the vehicle 1110 connects via Wi-Fi with the vehicle 1100, the vehicle 1110 may be able to update its information even though it is not connected to the Cloud 830”).
Regarding Claim 17, Magalhães de Matos discloses the method of claim 16, wherein determining whether update for the at least one electronic device includes: determining whether update for the at least one electronic device is required, upon receiving the update information from the moving vehicle or the communication infrastructure (see at least Magalhães de Matos ¶208, “vehicle 1100 may be moving in a direction that the vehicle 110 came from.  When they near each other the vehicle 110 may provide information, such as, for example, that there is an accident ahead with resulting traffic jam”.).
Regarding Claim 21, Magalhães de Matos discloses a communication system (see at least Magalhães de Matos Figure 8 and 10 and the accompanying description) comprising:
 a communication infrastructure (820) configured to provide a communication service; 
a moving vehicle (840…842 or 1110) configured to travel based on predetermined route information and transmit update information received from the communication infrastructure (see at least Magalhães de Matos ¶¶208 vehicle 1100 may have downloaded various information, such as software updates, location data, map updates, look-ahead context, etc., from the Cloud 810) to an outside of the moving vehicle (see at least Magalhães de Matos ¶¶188 route and 209, a vehicle can receive information from other nearby vehicles such as software updates, location data, map updated, look ahead context, speed, direction, location); and 
a vehicle (830 or 1100) configured to: 
determine whether update for at least one electronic device is required (see at least Magalhães de Matos ¶208, “vehicle 1100 may be moving in a direction that the vehicle 110 came from.  When they near each other the vehicle 110 may provide information, such as, for example, that there is an accident ahead with resulting traffic jam”.  The examiner notes that receiving an update is within the applicant’s description of determining if an update is required, see instant application at least ¶177), and 
when the update for the at least one electric device is required, update the at least one electronic device based on the update information received from the moving vehicle (see at least Magalhães de Matos, ¶208, “Accordingly, this information may allow the vehicle 1100 to change its route to avoid the traffic jam.  Accordingly, when the vehicle 1110 connects via Wi-Fi with the vehicle 1100, the vehicle 1110 may be able to update its information even though it is not connected to the Cloud 830”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ucar (US PG Pub. 2020/0401391) teaches software updates for vehicles, Kato et al. (US PG Pub. 2020/0371774) teaches software updates for vehicles, including autonomous vehicles, changing routes in view of signal, and prioritization of updates.  Kwon (US PG Pub. 2018/0275983) teaches software updates for vehicles from another moving vehicle and evaluates the overlapping of routes of the vehicle and another vehicle that can provide the needed update. Jung (US Pat. No. 9,274,785) teaches software updates including selecting a target vehicle among a plurality of vehicles. Lee (US PG Pub. 2019/0187976) teaches software updates for a vehicle from neighboring vehicles.  	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A./Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662